Citation Nr: 1207713	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-15 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial increased rating for Meniere's disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to September 1993.

This matter came to the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in February 2010; the transcript is of record.  

In April 2010, the Board remanded this matter for additional development.  The mandates of the remand have been complied with and no further action is needed.  A VA examination was conducted and additional outpatient treatment reports were received.  The r record is adequate for adjudicative purposes and the Veteran will not be prejudiced by the Board's rendering of a decision at this time.  


FINDINGS OF FACT

1.  For the period from June 4, 2007 to October 26, 2008, the Veteran's Meniere's disease was manifested by hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, but not occurring more than once weekly.  

2.  Service connection is in effect for bilateral hearing loss, rated 10 percent disabling, effective October 27, 2008, and 20 percent disabling, effective July 14, 2010.

3.  For the period from October 27, 2008 to February 13, 2011, the Veteran's Meniere's disease was manifested by dizziness and occasional staggering.

4.  From February 14, 2011, the Veteran's Meniere's disease is manifested by occasional dizziness.  



CONCLUSIONS OF LAW

1.  For the period from June 4, 2007 to October 26, 2008, the criteria for a disability rating of 60 percent for Meniere's disease have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6205 (2011).

2.  For the period from October 27, 2008 to February 13, 2011, the criteria for a disability rating of 30 percent for Meniere's disease have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2011).

3.  From February 14, 2011, the criteria for a disability rating in excess of 10 percent for Meniere's disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In June 2007, a VCAA letter was issued to the Veteran with regard to his underlying service connection claim for Meniere's disease.  The VCAA letter predated the January 2008 rating decision which granted service connection.  Id.  Since the Meniere's disease issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which the June 2007 VCAA letter was duly sent), another VCAA notice is not required. VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The June 2007 VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, the information and evidence that must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to establish an increased rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the April 2010 Board Remand.  D'Aries v. Peake,  22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, VA outpatient treatment records, lay statements from the Veteran and friends, and testimony from the Veteran.  There is no indication of relevant, outstanding records which would support the Veteran's increased rating claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent VA examinations in October 2008 and October 2011 pertaining to his Meniere's disease.  The Board finds that collectively such examination reports are thorough and contain sufficient information to decide the increased rating issue.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

Service connection is in effect for Meniere's disease, rated 10 percent disabling, effective June 4, 2007.  Service connection is in effect for bilateral hearing loss, rated 10 percent disabling, effective October 27, 2008 and 20 percent disabling, effective July 14, 2010.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Pursuant to Diagnostic Code 6204, peripheral vestibular disorders, a 10 percent disability rating is assigned for occasional dizziness and a 30 percent disability rating is assigned for dizziness and occasional staggering.  The note accompanying the rating criteria states that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.

Pursuant to Diagnostic Code 6205, Meniere's syndrome (endolymphatic hydrops), a 30 percent rating is assigned for Meniere's syndrome with hearing impairment with vertigo less than once a month, with or without tinnitus.  A 60 percent evaluation is in order when there is hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 100 percent rating is warranted when there is hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  The note accompanying the rating criteria states that Meniere's syndrome may be rated either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation.  But an evaluation for hearing impairment, tinnitus, or vertigo may not be combined with an evaluation under Diagnostic Code 6205.  38 C.F.R. § 4.87.  

By history it is noted that an April 2005 VA otolaryngology note reflects that the Veteran has been diagnosed with Meniere's disease for which he takes Maxzide.  He does pretty well with it.  He works at Lowe's and when he takes Maxzide he gets side effects, muscle cramps, confusion, weakness, frequent urination, and he is unable to work.  It usually takes him about two weeks to get over this.  He reported two or three episodes of Meniere's a year which affects the right ear.  His hearing fluctuates and he gets significantly dizzy.  His hearing is holding up good between attacks.  He was prescribed hydrochlorothiazide to try instead of Maxzide to see if he had fewer side effects.  

A June 2005 VA otolaryngology note reflects that the Veteran has Meniere's affecting the right ear probably more than the left.  The diuretic makes him dizzy so he tries to only take that when he is having problems.  The examiner noted that his ears look fine.  A steroid infusion into the ears, probably the right ear was recommended if the diuretic and salt restriction did not help.

In July 2005, the Veteran underwent a right ear, warm water irrigation.

A September 2005 VA otolaryngology note reflects Meniere's, worse in the right ear.  He has been off work.  He had noticed some pressure in that right ear, as well as dizziness.  The examiner told him that the pressure was part of the symptoms of Meniere's and that it should not be particularly disturbing other than the fact that it denotes activity.  He does better with just the plain diuretic which the examiner believed was HCTZ rather than the Maxzide.  He is going to continue the HCTZ.  Steroid infusion was discussed but the Veteran wanted to wait on it.

An October 2005 VA outpatient treatment record reflects complaints of dizziness with a history of Meniere's disease noted.  

An October 2005 VA otolaryngology note reflects that the Veteran had an attack of Meniere's on the prior Monday.  He sought emergency treatment and was put on Meclizine for symptoms which helped to some degree.  He was better today.  He ate some potato chips and salt which probably triggered an attack.  

A December 2005 VA otolaryngology note reflects that the Veteran has Meniere's disease, greater in the right ear than the left.  He has had problems off and on for about five weeks.  He had missed the last week of work.  He is going to try to eliminate drinking soda and see if that works.  He was given a note for work and he could return to work five days later.

A March 2006 VA outpatient treatment record reflects another spell of dizziness; he was given a note to return to week the following Monday.  

An April 2006 VA otolaryngology note reflects complaints of Meniere's disease affecting the right ear.  He had a bad spell and had been off work for two weeks.  He has had hearing loss which returned briefly and then it has gone back down.  He continues to be dizzy.  He is going to get more serious about a low salt diet.  He was prescribed a daily diuretic and a short burst of Prednisone.  A steroid effusion to the right ear was considered.

An April 2006 VA outpatient treatment record reflects that the Veteran was doing better on Prednisone but a Subway sandwich had worsened his condition.  He takes the diuretic regularly and he is just finishing the Prednisone.  He is doing better and able to go back to work the following week.  

In relevant part, a February 2007 VA otolaryngology note reflects that Maxzide controls his Meniere's disease but he has had a spell with it.  He had a sudden hearing loss in the right ear for about a week and it persisted.  He had one episode of dizziness.  Steroid treatment was considered.

The following day he underwent an audiological evaluation which reflects that the Veteran complained of some increased dizziness and his last episode was about two days ago lasting for about 30 seconds.  Audiometric evaluation revealed a moderate sloping to severe sensorineural hearing loss in the right and a normal sloping to severe sensorineural hearing loss in the left. 

A February 2007 VA otolaryngology note reflects that the hearing loss in the right ear is not better on the steroids.  He is just finishing the course.  His ear still feels full.  It is not ringing.  The hearing loss and dizziness were the biggest problems.  

A May 2007 VA otolaryngology note reflects the Veteran's report that Maxzide is the only thing controlling his Meniere's, which he takes episodically when it flares up.  

An August 2007 VA audiological evaluation reflects that the Veteran reported that over the last month his left ear had been feeling plugged.  It cleared up for a couple of days and then over the last 3 days both ears have been extremely plugged.  Audiometric evaluation revealed a moderate sloping to profound sensorineural hearing loss in the right and a mild sloping to profound sensorineural hearing loss in the left.  

An August 2007 VA otolaryngology note reflects that he has longstanding Meniere's disease mainly in his right ear although it has now just started to affect his left ear as well.  His hearing was down and he has trouble hearing.  He has been unable to work, as he experienced pressure and dizziness.  The Veteran did not know what triggered it.  

An August 2007 VA outpatient treatment record reflects that his ears were plugged up again.  Since it is mainly hearing loss not dizziness, a Steroid injection was not recommended but it would be considered for the future.  

An August 2007 VA otolaryngology note reflects Meniere's in both ears.  He was put on steroids and had been very careful with his diet.  He thought the hearing was better in his good ear, which was believed to be his left ear.  

An August 2007 VA otolaryngology note reflects that the Veteran's Meniere's disease now affected both ears.  The right ear had the longstanding problem and the left ear had a newer onset.  The left ear does not seem to have cleared up, and the right ear seems to have no useful hearing.  The Veteran could not hear much out of the right ear at all but the left ear was not too bad.  

A September 2007 VA outpatient treatment record reflects that he was doing somewhat better with his Meniere's disease but did miss the prior day from work.

An October 2007 VA outpatient treatment reflects bilateral Meniere's manifested mainly by hearing fluctuation, not much by dizziness.  Recently it has not been controlled with the diet and the diuretics.  He is missing a lot of work.  The examiner stated that because it is just affecting the hearing and he is not affected in the vestibular system and because it alternates he is still hesitant to do any type of invasive procedure but to continue medical therapy.  He is to continue dietary controls as much as possible.  He was given an excuse for work.

A November 2007 VA outpatient treatment record reflects complaints of Meniere's with fluctuating hearing.  His hearing went down.  He has missed a couple days of work and he has been off that week.  

A November 2007 VA outpatient treatment record reflects that the Veteran had an episode of dizziness related to Meniere's the prior night.  He was given Meclizine to take if he needs it for the dizziness.  

A December 2007 VA outpatient treatment record reflects that the Veteran had another flare up of his Meniere's, worse in the right ear, it feels plugged.  He was started on a short burst of Prednisone since the right ear was closed.  

A December 2007 VA outpatient treatment record reflects that the Veteran's ears are still "plucked up."  Prednisone did not help this a lot.  He is taking Lasix but just does not take it when he goes to work because it makes him weak.  

A February 2008 VA audiological evaluation reflects a moderate sloping to severe sensorineural hearing loss AD and a normal sloping to profound sensorineural hearing loss AS.  He is eligible for hearing aids but wanted to wait until his Meniere's calmed down.

A February 2008 VA outpatient treatment record reflects that the Veteran has continued trouble with Meniere's.  The examiner stated that Meniere's is going to continue to bother him.  He has significant hearing loss that is going to impact his ability to work.  It would be important for him to be able to take the diuretic on a regular schedule as it may help control the Meniere's.  Unfortunately when he is working the side effects from the diuretic seem to prevent him from being able to work.  Hopefully he can get it worked out with the work schedule so he will be able to take off and then be able to stay on the diuretic more as this would help him control his Meniere's and help preserve his hearing.

A June 2008 VA otolaryngology note reflects that the Veteran lost his job at Lowe's and he continues to have trouble.  He has had problems with chronic fluctuating hearing, episodes of nausea, vomiting and dizziness.  These episodes have occurred frequently and have necessitated multiple days of missed work due to his Meniere's symptoms.  The Meniere's seems to be affecting both ears.  He has hearing aides and they seem to be helping.  Furosemide seems to help the symptoms of Meniere's but they cause him enough problems at work that he has trouble working while he is taking Furosemide.  He has significant problems with his balance that makes it a safety hazard when he is having the attacks of Meniere's at work.  

An October 2008 VA audiological examination reflects hearing loss due to Meniere's disease and acoustic trauma.  The examiner stated that hearing loss in the low frequencies in the right ear may be related to the diagnosed Meniere's disease as Meniere's disease can be characterized by low frequency sensorineural hearing loss.  

In October 2008, the Veteran underwent a VA examination to assess the severity of his Meniere's disease.  The Veteran reported that over the past three years, he has treated with Hydrochlorothiazide, Meclizine, oral Prednisone and Lasix.  In 2007, he had an MRI of the brain which was normal.  In 2007, it was noted that Meniere's disease affected both ears.  He has continued to have symptoms of Meniere's occurring on average weekly.  He takes Furosemide 20 milligrams a day on average two days a week.  On average he has a weekly occurrence of a Meniere's attack.  This typically starts with a pressure sensation occurring in both ears.  The Veteran says that it occurs if he eats too much salt.  It can occur at anytime.  With the pressure sensation, he starts feeling "like I am drunk, wooziness."  The Veteran can become nauseated and both ears have an increased ringing sensation.  He said he loses his ability to maintain his balance.  An attack can last as briefly as 20 minutes or as long as one and a half hours.  During each attack he is incapacitated.  He said he will sit or lie down and remain stationary in whatever position he is in.  He uses no additional treatments and just waits for the spells to pass.  When he takes Furosemide, he feels lightheaded, dizzy, tired, and nauseated, and some of these symptoms can last for hours.  The use of Furosemide does decrease the frequency and severity of the Meniere's disease.  It was noted that the Veteran is working at a new job which he started in September 2008 working at an Air Force base.  He writes service orders for customer sales, working 32 hours per week.  He has missed six weeks due to having the flu.  He has not missed work due to Meniere's episodes.  Prior to this job, he worked at Lowe's but this job ended in February 2008.  He had worked there for five years, but stated he was fired because of problems with his Meniere's disease.  He reported that in the last 12 months he used his sick leave and could not work for about five months total time.  Concerning the effect of the Meniere's on his current occupation, there is no effect to date as he has a new job and he has not had an attack at work.  Concerning the effect on his usual activities, he needs to watch his salt intake.  When an attack occurs, he stops his activity.  When he takes Furosemide he stays at home because of the side effects of the medication.  Neurological exam showed normal cranial nerve function.  

A June 2009 VA outpatient treatment record reflects that for the past 20 minutes the Veteran had been suffering from Meniere's and the vertigo continues.  His prescriptions for Lasix and potassium were renewed and he was given an excuse for that day and the following day.  

In October 2011, the Veteran underwent a VA examination.  The examiner noted that since his initial diagnosis of Meniere's disease in 2005 his symptoms have improved and he has fewer and less severe episodes of imbalance.  He has been treated and he has instituted life style modifications (decreased salt in diet).  As a result he is having self-limiting episodes of this condition and they have virtually resolved, in that he states that he has not had an episode in the last 8 months.  At this time, his condition would be considered to be mild.  When describing episodes, he reported that he feels "drunk."  He will notice ringing in his ears, his vision becomes irregularly unfocused and he will have abdominal pain with nausea.  He feels unbalance but he denied any sensation that he would describe as spinning.  These episodes will occur about once a week and they will last for 30 minutes.  They resolve spontaneously.  He also noted that these episodes are most likely to occur if he has eaten a meal with a larger amount of salt, or if he blows his nose forcefully.  He was initially treated with Furosemide but this was not effective so he stopped taking the medication.  He reports that these episodes have decreased in frequency and he has not had an episode like this for at least 8 months.  The other condition that he describes is that while he is walking, there are times he is falling to the left side.  He is aware of this sensation and he is able to correct himself although he may bump against a wall or doorway.  The sense of falling to the side occurs almost daily and he has compensated for this.  He has not fallen as a result of these episodes.  On examination, there were no signs of staggering gait or imbalance, nor middle or inner ear infection.  It was noted that the Veteran was employed in a full-time position and had been for 2 to 5 years.  He reported that he had worked at Lowe's but was discharged from that position due to taking too much time off from work due to balance problems.  The examiner stated that there were no significant effects on his occupation nor on his daily activities.

In light of the objective findings reflected in the VA treatment records pertaining to his Meniere's disease and the subjective complaints of the Veteran, to include the lay statements from friends submitted on his behalf, the Board has determined that a 60 percent disability rating pursuant to Diagnostic Code 6205 is warranted for the period prior to October 27, 2008.  A 60 percent rating for this period contemplates his complaints of dizziness and hearing loss in both the left and right ears, right worse than the left, and the fact that during this time period the attacks were occurring more than once per month.  While the treatment records do not reflect complaints or findings of cerebellar gait, the lay statements from friends submitted on his behalf reflect that they witnessed him wobbling while walking and steadying himself.  See Lay Statements received in June 2008.  Likewise, the Veteran has reported that during this time period he would have to correct himself while walking, and would experience a sense of falling to the side.  A 100 percent disability rating is not warranted for this period as the treatment records and lay testimony do not reflect that he was experiencing hearing impairment with attacks of vertigo and cerebellar gait more than once weekly.  The objective medical evidence mainly reflects complaints of dizziness and periodic hearing loss, but no complaints of cerebellar gait in the course of seeking treatment.  The complaints of cerebellar gait are mainly documented in lay statements of the Veteran and his friends.  Likewise, an August 2007 VA treatment record reflects that his main symptom is hearing loss, not dizziness, and an October 2007 treatment record reflects that he mainly experiences hearing fluctuation but not much dizziness.  Moreover, the examiner noted that his Meniere's was not affecting him in his vestibular system.  While acknowledging that treatment records do reflect periodic complaints of dizziness, this would not amount to attacks of vertigo and cerebellar gait occurring more than once weekly.  

From October 27, 2008, his Meniere's syndrome is rated 10 percent disabling, and his hearing loss is rated 10 percent disabling from October 27, 2008 and 20 percent disabling from July 14, 2010.  The rating assigned to his hearing loss is not in appellate status.  To allow a disability rating under Diagnostic Code 6205 from October 27, 2008 would effectively compensate him twice for his hearing loss, and, thus, constitute impermissible pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (2011).  Accordingly, the Veteran's Meniere's disease is more appropriately rated under Diagnostic Code 6204, peripheral vestibular disorder.  

In consideration of the objective findings and subjective complaints of the Veteran, the Board has determined that for the period from October 27, 2008, a disability rating of 30 percent is warranted in contemplation of dizziness and occasional staggering.  As detailed in the October 2008 VA examination report, the Veteran described his Meniere's disease as manifested by dizziness and losing his balance.  Likewise, a June 2009 treatment record reflects a complaint of Meniere's with vertigo.  The 30 percent rating is the highest assignable rating for peripheral vestibular disorders.  As instructed in the rating criteria, his hearing loss is rated separately.  

From February 14, 2011, the Board has determined that a disability rating in excess of 10 percent is not warranted for his Meniere's disease.  As detailed in the October 2011 VA examination report, the Veteran reported that his symptoms had improved and he has had fewer and less episodes of imbalance.  He has self-limiting episodes which have virtually resolved, and he had not had an episode in the last 8 months.  The Veteran characterized his Meniere's disease as mild.  Based on the report of the Veteran in the October 2011 VA examination report and the objective findings of the VA examiner, the 10 percent disability rating contemplates his symptoms of occasional dizziness for peripheral vestibular disorders.  

The February 14, 2011 effective date is assigned to the 10 percent rating in light of the Veteran's report at the October 2011 VA examination that he had not experienced an episode in at least 8 months.  A 30 percent disability rating is not warranted from February 14, 2011 as the objective evidence and subjective reports do not reflect dizziness and occasional staggering due to his peripheral vestibular disorder.  The Board reiterates that service connection for hearing loss and tinnitus are in effect and to assign a higher rating based on residuals therefrom would constitute pyramiding. 

As demonstrated above, the Board has considered the application of staged ratings in this case.  From June 4, 2007 to October 26, 2008, the assignment of a 60 percent rating and no higher is warranted; from October 27, 2008 to February 13, 2011, the assignment of a 30 percent rating and no higher is warranted; and, since February 14, 2011, a rating in excess of 10 percent is not warranted.  

Extraschedular rating

Finally, the disability does not warrant referral for extra-schedular consideration for any period.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VA O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 (1996).  Although the Board acknowledges the Veteran's report that he had to take sick leave from his employment at Lowe's due to his Meniere's symptomatology, especially from the latter part of 2007 through February 2008, the Board notes that he was still employed with Lowe's in a full-time capacity through February 2008.  Moreover, after his employment ended with Lowe's he was employed for a three month period for the city transit department, and reported current full-time employment at an Air Force base exchange beginning in September 2008.  Notwithstanding this, the Veteran's Meniere's symptomatology is contemplated by the rating schedule.  As detailed, at the time he reported problems with his employment at Lowe's, the schedular criteria, specifically the 60 percent disability rating, contemplated his hearing loss, dizziness, and cerebellar gait.  Moreover, from October 2008, the evidence of record reflects that his condition had little to no effect on his employment.  For these reasons, the Board finds that while the Veteran's disability may have had an effect on his professional and personal life, the evidence does not reflect impairment of his earning capacity to warrant an extraschedular rating for the disability at issue herein.  The disability ratings assigned for the respective periods squarely contemplate the symptomatology associated with his Meniere's disease.  Thun v. Peake, 22 Vet. App. 111 (2008).  Additionally, the objective evidence does not reflect frequent periods of hospitalization due to his Meniere's disease.  Accordingly, the Board finds that the impairment resulting from the Veteran's Meniere's disease is appropriately compensated by the currently assigned schedular ratings and 38 C.F.R. § 3.321 is inapplicable.



Total Disability Rating Based on Individual Unemployability

Lastly, the Board acknowledges that the United States Court of Appeals for Veterans Claims has held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the record shows that the Veteran has remained employed since 2008 and that the claim for a TDIU was denied by the RO in February 2009.  38 C.F.R. § 4.16 (2011).  Accordingly, the Veteran is entitled to TDIU



ORDER

For the period June 4, 2007 to October 26, 2008, a 60 percent disability rating for Meniere's disease is granted, subject to the regulations governing the award of monetary benefits.

For the period October 27, 2008 to February 13, 2011, a 30 percent disability rating for Meniere's disease is granted, subject to the regulations governing the award of monetary benefits.

From February 14, 2011, a disability rating in excess of 10 percent for Meniere's disease is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


